Citation Nr: 1529354	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-30 382	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to November 1, 2009, for the addition of the Veteran's then-current spouse as his dependent to his award of VA disability compensation.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to July 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a June 2015 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking an effective date prior to November 1, 2009, for the addition of his then-current spouse as his dependent to his award of VA disability compensation.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim of an effective date prior to November 1, 2009, for the addition of the Veteran's then-current spouse as his dependent to his award of VA disability compensation; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a June 2015 written statement, the Veteran indicated that he wished to withdraw his appeal seeking an effective date prior to November 1, 2009, for the addition of his then-current spouse as his dependent to his award of VA disability compensation.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking an effective date prior to November 1, 2009, for the addition of the Veteran's then-current spouse as his dependent to his award of VA disability compensation, is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


